--------------------------------------------------------------------------------

LITHIUM EXPLORATION GROUP, INC.
10% CONVERTIBLE PROMISSORY NOTE

REPLACEMENT NOTE- ORGINALLY ISSUED IN THE AMOUNT OF $59,500 ON APRIL 19, 2016

Effective Date September 9, 2016 US $64,400.05

Due September 9, 2017

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

FOR VALUE RECEIVED Lithium Exploration Group, Inc. (the “Company”) promises to
pay to the order of Concord Holding Group, LLC, and its authorized successors
and permitted assigns ("Holder"), the aggregate principal face amount of Sixty
Four Thousand Four Hundred dollars and Five cents exactly (U.S. $64,400.05) on
September 9, 2017 ("Maturity Date"). The Company will pay interest on the
principal amount outstanding at the rate of 10% per annum, which will commence
on September 9, 2016. The interest will be paid to the Holder in whose name this
Note is registered on the records of the Company regarding registration and
transfers of this Note. The principal of, and interest on, this Note are payable
at 1080 Bergen St., Suite 240, Brooklyn, NY 11216, initially, and if changed,
last appearing on the records of the Company as designated in writing by the
Holder hereof from time to time. The Company will pay each interest payment and
the outstanding principal due upon this Note before or on the Maturity Date,
less any amounts required by law to be deducted or withheld, to the Holder of
this Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer. Interest shall be payable in
Common Stock (as defined below) pursuant to paragraph 4(b) herein.

This Note is subject to the following additional provisions:

1.     This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

--------------------------------------------------------------------------------

2.     Under all applicable laws, the Company shall be entitled to withhold any
amounts from all payments it is entitled to.

3.     This Note may only be transferred or exchanged in compliance with the
Securities Act of 1933, as amended ("Act") and any applicable state securities
laws. All attempts transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company's records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

1.          4.     (a) The Holder of this Note has the option, upon the issuance
date of the stock, to convert all or any amount of the principal face amount of
this Note then outstanding into shares of the Company's common stock (the
"Common Stock") at a price ("Conversion Price") for each share of Common Stock
equal to the lesser of $0.0005 or 50% of the lowest trading price of the Common
Stock as reported on the National Quotations Bureau OTC Markets exchange which
the Company’s shares are traded or any exchange upon which the Common Stock may
be traded in the future ("Exchange"), for the twenty prior trading days,
including the day upon which a Notice of Conversion is received by the Company
(provided such Notice of Conversion is delivered by fax or other electronic
method of communication to the Company after 4 P.M. Eastern Standard or Daylight
Savings Time if the Holder wishes to include the same day closing price), or the
issuance date of the Note. The Notice of Conversion may be rescinded if the
shares have not been delivered within 3 business days. The Company shall deliver
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion. The Holder shall surrender this Note to
the Company upon receipt of the shares of Common Stock, executed by the Holder.
This will make clear the Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank. Accrued
but unpaid interest shall be subject to conversion. The number of issuable
shares will be rounded to the nearest whole share, and no fractional shares or
scrip representing fractions of shares will be issued on conversion. To the
extent the Conversion Price of the Company’s Common Stock closes below the par
value per share, the Company will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible
under law. The Company agrees to honor all conversions submitted pending this
increase. In the event the Company experiences a DTC “Chill” on its shares, the
conversion price discount shall be increased to 60% while that “Chill” is in
effect. Notwithstanding anything to the contrary contained in the Note (except
as set forth below in this Section), the Note shall not be convertible by
Investor, and Company shall not effect any conversion of the Note or otherwise
issue any shares of Common Stock to the extent (but only to the extent) that
Investor together with any of its affiliates would beneficially own in excess of
9.99% (the “Maximum Percentage”) of the Common Stock outstanding. To the extent
the foregoing limitation applies, the determination of whether a Note shall be
convertible (vis-à-vis other convertible, exercisable or exchangeable securities
owned by Investor or any of its affiliates) and of which such securities shall
be convertible, exercisable or exchangeable (as among all such securities owned
by Investor and its affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to Company for
conversion, exercise or exchange (as the case may be). No prior inability to
convert a Note, or to issue shares of Common Stock, pursuant to this Section
shall have any effect on the applicability of the provisions of this Section
with respect to any subsequent determination of convertibility. For purposes of
this Section, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(e) of the 1934 Act
(as defined below) and the rules and regulations promulgated thereunder. The
provisions of this Section shall be implemented in a manner otherwise than in
strict conformity with the terms of this Section to correct this Section (or any
portion hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this Section shall apply to
a successor holder of this Note and shall be unconditional, irrevocable and
non-waivable. For any reason at any time, upon the written or oral request of
Investor, Company shall within one (1) business day confirm orally and in
writing to Investor the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Note. During the first six months, this Note is in effect, the
Investor may not convert this Note pursuant to this paragraph. The conversion
discount and look-back period will be adjusted downward (i.e. for the benefit of
the Holder) if the Company offers a more favorable conversion discount (whether
via interest rate, OID, lower ceiling price or otherwise) or look-back period to
another party while this note is in effect and the Holder will also get the
benefit of any other term (for a example a higher prepay) granted to any third
party while this Note is in effect.

--------------------------------------------------------------------------------

2.

(b)     Interest on any unpaid principal balance of this Note shall be paid at
the rate of 10% per annum. Interest shall be paid, by the Company, in Common
Stock ("Interest Shares"). Holder may send in a Notice of Conversion to the
Company for Interest Shares based on the formula provided in Section 4(a) above.
The dollar amount converted into Interest Shares shall be all or a portion of
the accrued interest calculated on the unpaid principal balance of this Note to
the date of such notice.

--------------------------------------------------------------------------------

(c)     This Note may not be prepaid.

(d)     Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

(e)     In case of any Sale Event (not to include a sale of all or substantially
all of the Company’s assets) in connection with which this Note is not redeemed
or converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

5.     No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

6.     The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

7.     The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

--------------------------------------------------------------------------------

8.     While this Note is outstanding and to the extent the Company grants any
other party more favorable investment terms (whether via interest rate, original
issue discount, conversion discount or look-back period), the terms of the Note
shall automatically adjust to match those more favorable terms.

9. If one or more of the following described "Events of Default" shall occur:

(a)     The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

(b)     Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

(c)     The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

(d)     The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or

(e)     A trustee, liquidator or receiver shall be appointed for the Company or
for a substantial part of its property or business without its consent and shall
not be discharged within sixty (60) days after such appointment; or

(f)     Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

(g)     One or more money judgments, writs or warrants of attachment, or similar
process, in excess of Sixty Four Thousand Four Hundred Dollars and Five Cents
($64,400.05) in the aggregate, shall be entered or filed against the Company or
any of its properties or other assets and shall remain unpaid, unvacated,
unbonded or unstayed for a period of fifteen (15) days or in any event later
than five (5) days prior to the date of any proposed sale thereunder; or

--------------------------------------------------------------------------------

(h)     The Company shall have defaulted on or breached any term of any other
note of similar debt instrument into which the Company has entered and failed to
cure such default within the appropriate grace period; or

(i)     The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

(j)     If a majority of the members of the Board of Directors of the Company on
the date hereof are no longer serving as members of the Board;

(k)     The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

(l)     The Company shall not replenish the reserve set forth in Section 13,
within 3 business days of the request of the Holder. If the Company does not
replenish, the request of the Holder then the conversion discount set forth in
Section 4(a) shall be increased from a 50% conversion discount to a 60%
conversion discount; or

(m)     The Company shall not be “current” in its filings with the Securities
and Exchange Commission; or

(n)     The Company shall lose the “bid” price for its stock in a market
(including the OTC marketplace or other exchange).

(o)     The Company is in arrears for more than 30 days with its Transfer Agent,
the conversion discount shall be increased from 50% to 60%.

(p)     A default has been declared against the Company, which has not been
cured in any other loan or Note agreement.

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), (k), or (l) the outstanding principal due under this Note shall
increase by 50%. If this Note is not paid at maturity, the outstanding principal
due under this Note shall increase by 10%. Concord is waiving all defaults that
would take effect through entering this agreement through Jan 1, 2017. Any
default, once cured, will be considered a default going forward.

--------------------------------------------------------------------------------

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

At the Holder’s election, if the Company fails for any reason to deliver to the
Holder the conversion shares by the 3rd business day following the delivery of a
Notice of Conversion to the Company and if the Holder incurs a Failure to
Deliver Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

10.    In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

11.    Neither this Note nor any term hereof may be amended, waived, discharged
or terminated other than by a written instrument signed by the Company and the
Holder.

12.    The Company represents that it is not a “shell” issuer and has never been
a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

--------------------------------------------------------------------------------

13.    The Company shall reserve 472,000,000 shares of Common Stock for
conversions under this Note (the “Share Reserve”). The investor shall have the
right to periodically request that the number of Reserved Shares be increased so
that the number of Reserved Shares at least equals 400% of the number of shares
of Company common stock issuable upon conversion of the Note. The Company shall
pay all costs associated with issuing and delivering the shares. At all times,
the reserve shall be maintained with the Transfer Agent at four times the amount
of shares required if the Note would be fully converted. If the Company defaults
on these terms, the conversion discount will increase to 60%.

14.    The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

15.    This Note shall be governed by and construed in accordance with the laws
of New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

Dated: ____________________

LITHIUM EXPLORATION GROUP, INC.

By: __________________________________

Title: _________________________________

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $___________of the above
Note into _________Shares of Common Stock of Lithium Exploration Group, Inc.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

Date of Conversion:
_________________________________________________________________
Applicable Conversion Price:
__________________________________________________________
Signature:
________________________________________________________________________
                                                            [Print Name of
Holder and Title of Signer]

Address:
_________________________________________________________________________
                
_________________________________________________________________________

SSN or EIN: ________________________________________
Shares are to be registered in the following name:
_________________________________________________________________


Name:
___________________________________________________________________________
Address:
_________________________________________________________________________
Tel:
_____________________________________________________________________________
Fax:
_____________________________________________________________________________
SSN or EIN: ________________________________________


Shares are to be sent or delivered to the following account:

Account Name:
____________________________________________________________________
Address:
_________________________________________________________________________


--------------------------------------------------------------------------------